DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 in view of Verkler US 4,693,611 as further evidenced by Liddell US 995,975 as further evidenced by Yohe US 2,511,314 as further evidenced by Matsumoto et al. JP S62-296844 as further evidenced by Sato JP S63-3760.
Again, it is first noted that the claims are clearly and unequivocally directed to a capsule capable of blending and dispensing frozen food product potentially stored therein and not an electronic control system and/or a driveshaft thereof and have been treated accordingly.
Regarding claims 1 and 18, Iotti discloses a capsule capable of blending and dispensing frozen food product potentially stored therein which capsule (1) comprises a receptacle comprising a top opening (body 2) and a bottom opening (outlet 4), wherein the bottom opening is hermetically sealed by a removable seal (sealing means 82) to form a receiving chamber surrounded by a wall (body 2) of the receptacle (paragraph [0057]).  The receiving chamber is capable of receiving and storing a food product (containing ingredients to produce a beverage or food product) (paragraph [0007]) therein, there is a lid (3) which would have to be removably covering the top opening in order for a food product to be stored therein, and the lid comprises a central opening, a top surface, and a bottom surface (fig. 5b).  There is a blending component (mixing unit 5) disposed within the receiving chamber and embeddable with the food product.  The blending component has a top end (coupling element 55), which is positioned below the 
The top end of the blending component comprises a profiled depression (55) positioned below the bottom surface of the lid and in line with the central opening of the lid (fig. 4a) and capable of being actuated by a driveshaft (driving means 12) of an electronic control system.  Further the profiled depression is configured to receive, that is capable of receiving, the driveshaft through the central opening of the lid.  The auger-like blade comprises a first surface (52) and a second surface (53) joined by an edge which extends laterally from a central axis of the blending component to the wall of the receptacle, the blending component closely conforms to the profile of the receptacle (fig. 4d, 4e, and 5c), and rotation of the auger-like blade causes at least one of the first surface and the second surface to move the food product around and along the central axis (paragraph [0057] – [0059]).  
Iotti further discloses the receptacle and the blending component would also taper around the bottom opening (fig. 4a and 4d).  If the blending component would be actuated by the electronic control system, the auger-like blade of the blending component would rotate and at least one of the first surface and the second surface would urge the food product to eddy within the receptacle until a desired consistency is reached and dispensed through the bottom opening (used to force the soft serve ice cream out of the bottom of the pod through a port) (paragraph [0016] – [0017])when the removable seal (82) is removed (peeled-off by the user) (paragraph [0048]).
Claim 1 differs from Iotti in the auger-like blade helically spans from the top end to a tip portion around the central axis.
Verkler discloses a receptacle having a top opening and a bottom opening forming a receiving chamber surrounded by a wall of the receptacle wherein the receiving chamber is capable of storing a food product therein.  A lid (flange 76) removably covers the top opening which lid has a central opening.  Verkler further discloses that in order to prevent splashing and splattering of the food product when mixing a lid (seal) would need to be present making it obvious to otherwise provide a lid to the receptacle (col. 6, ln 16 – 26 and fig. 5).  A blending component (auger 118) is disposed in the receiving chamber and embeddable with the food product.  
The blending component has a top end (bracket 132) which would obviously have to be accessible through said lid and has an auger-like blade.  The top end of the blending component has a profiled depression (fig. 12) which would be actuated by a drive shaft of an electronic control system.  The auger-like blade has a first surface and a second surface joined by an edge which extends laterally from a central axis of the blending component to the wall of the receptacle and said blending component would closely conform to the profile of the receptacle (fig. 13).  Further, the auger-like blade helically spans from the top end to a tip portion around the central axis such what when rotated the auger-like blade would cause at least one of the first surface and the second surface to move the food product around and along the central axis (col. 8, ln 17 – col. 9, ln 15 and fig. 9 – 13).  Verkler is providing the blending component with an auger-like blade in order to allow for an improved churning action to develop in the frozen product during mixing to create a more thoroughly mixed more consistent product which is applicant’s reason for doing so as well.  To therefore modify Iotti and use an auger-like blade helically spans from the top end to a tip portion around the central axis as taught 
With respect to the remaining recitations beginning “the top configured to be actuated by a driveshaft of an electronic control system and the profiled depression configured to receive the driveshaft through the central opening of the lid” these are seen to be recitations regarding the intended use of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Iotti in view of Verkler 
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “the top configured to be actuated by a driveshaft of an electronic control system and the profiled depression configured to receive the driveshaft through the central opening of the lid” , recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Iotti in view of Verkler as further evidenced by Liddell, Yohe, Matsumoto, and Sato and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, Iotti in view of Verkler as further evidenced by Liddell, Yohe, Matsumoto, and Sato discloses the edge of the auger-like blade would sit flush against the wall of the receptacle (equals the inside included angle of the mixing cone) (‘611, col. 8, ln 45 – 62 and fig. 13).
Regarding claim 3, once it was known to sit the edge of the auger-like blade flush against the wall of the receptacle it is not seen that patentability would be predicated on the specific tolerance between the edge and the wall of the receptacle absent clear and compelling evidence to the contrary.  The mere scaling up of a prior art capsule auger-like blade capable of being scaled up, if such were the case, would not establish patentability in a claim to an auger-like blade so scaled.  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed 
Regarding claim 4, Iotti in view of Verkler as further evidenced by Liddell, Yohe, Matsumoto, and Sato discloses the auger-like blade would be split into a plurality of steps where the first surface and the second surface comprise a concave portion between each of the steps and the concave portion of at least one of the first surface and second surface scoops the food product in the direction the blending component is being rotated (‘611, series of planes) (‘611 col. 8, ln 45 – 62, and fig. 11).
Regarding claim 5, Iotti in view of Verkler as further evidenced by Liddell, Yohe, Matsumoto, and Sato discloses the top end surface would sit flush against the bottom of the lid (‘787, fig. 4a and 4b).
Claims 6, 7, and 8 are seen to recite no limitations with respect to the structure of the capsule and therefore are not seen to further limit the capsule to which the preceding claims are clearly directed.   In fact, claims 6, 7, and 8 directed to an intended use the capsule and are rejected as such for the same reasons given above in the rejection of claim 1.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 in view of Verkler US 4,693,611 as further evidenced by Liddell US 995,975 as further evidenced by Yohe US 2,511,314 as further evidenced by Matsumoto et al. JP S62-296844 as further evidenced by Sato JP S63-3760 in view of Vincent et al. US 6,325,244.
Claim 9 differs from Iotti in view of Verkler as further evidenced by Liddell, Yohe, Matsumoto, and Sato in there being information, such as a target current, encoded on a product label positioned on the exterior of the receptacle.  
Vincent discloses a capsule capable of dispensing a frozen food product which capsule would have a product label (barcode label 170) containing information in the form of a force value, i.e. a target current, which would be readable by an electronic control system (reader 160) (col. 8, ln 1 – 30).  Vincent is providing a product label with encoded information on a capsule capable of dispensing a frozen food product for the art recognized function of uniformly treating a frozen food product, which is applicant’s reason for doing so as well.  To therefore modify Iotti in view of Verkler as further evidenced by Liddell, Yohe, Matsumoto, and Sato and provide encoded information, such as a target current, on a product label as taught by Vincent to uniformly treating a frozen food product would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.

Response to Arguments
Applicant’s arguments with respect to the claims have been fully and carefully considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In an effort to further prosecution the following comments are made.
Regarding applicant’s urgings against Iotti it is to be noted that as seen in figure 4a of Iotti the top of the blending component comprising a profiled depression is clearly 
Regarding new claim 18 applicant urges that Iotti fails to teach, “the tip portion of the auger is spaced apart from the both the bottom opening and the wall of the receptacle” as recited by claim 18.  Here applicant is urging limitations not found in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        11 March 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792